Citation Nr: 0334783	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  97-33 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Propriety of the ratings assigned to lumbosacral strain 
with coccyodynia.

2.  Entitlement to an initial disability rating in excess of 
10 percent for synovitis with ligamentous instability of the 
right ankle.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
January 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran timely appealed a November 1996 rating decision, 
which, after having granted service connection, assigned an 
initial 10 percent rating for chronic lumbosacral strain, 
effective January 16, 1996.  In a rating decision dated in 
September 2002, the RO increased the assigned rating from 10 
percent to 20 percent, effective November 21, 2001, and 
recharacterized the service-connected disability as 
lumbosacral strain with coccyodynia.  Although that increase 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran has indicated her intent to continue to pursue an 
increased rating for lumbosacral strain.  Furthermore, the 
partial grant did not resolve the veteran's disagreement with 
the initial 10 percent rating assigned for the period January 
16, 1996 to November 20, 2001.  The veteran has not withdrawn 
her appeal with respect to such rating assignment.  The 
issues identified as before the Board on the first page of 
this decision reflect the above.

The veteran has also appealed the June 2002 RO rating 
decision that, after granting service connection, assigned an 
initial 10 percent disability rating for synovitis with 
ligamentous instability of the right ankle effective January 
16, 1996.

In June 2003, the veteran appeared and offered testimony at a 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the issues on appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In April 2003, the RO sent the veteran a letter in which it 
attempted to provide the notice required under 38 U.S.C.A. 
§ 5103(a).  However, this letter advised the veteran that she 
was to send the requested information and evidence within 
30 days of the date of the letter.  Although the time limit 
for the submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has since 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  Moreover, the April 2003 
letter relates only to the evidence and information necessary 
to substantiate the veteran's claim of entitlement to higher 
ratings for her lumbosacral strain.  The RO has not provided 
the veteran with appropriate notice of the evidence and 
information required to substantiate the claim of entitlement 
to a higher initial rating for right ankle synovitis, also on 
appeal.  Since this case is being remanded for additional 
development, discussed herein below, the RO must also take 
this opportunity to ensure that the veteran is provided 
adequate notice under the VCAA.  

The veteran contends that her low back disability warrants 
ratings in excess of the 10 and 20 percent evaluations 
currently assigned.  Effective September 26, 2003, after the 
case was forwarded to the Board, the criteria for evaluating 
disabilities of the spine were revised.  See 68 Fed. Reg. 
51,454 (August 27, 2003).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The RO has not 
had an opportunity to consider the veteran's claim in light 
of the new criteria.  Additionally, development of the 
medical evidence is required as a result of the changes in 
the rating criteria, particularly since the veteran last 
underwent examination pertinent to her spine in November 
2001.

The veteran also contends that her right ankle symptoms are 
worse than currently evaluated.  Again, she was last afforded 
a VA examination in November 2001.  Significantly, at the 
time of her June 2003 hearing the veteran testified that she 
experiences more severe and more frequent right ankle 
symptoms.  The Board thus finds that a current VA examination 
is indicated to obtain a more accurate assessment as to the 
nature and severity of the veteran's service-connected right 
ankle disability.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
she should inform the RO if she desires 
to waive the one-year period for 
response.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for her low back 
disability and her right ankle 
disability.  The RO should take 
appropriate steps to obtain any pertinent 
evidence identified but that are not 
provided by the veteran or already in the 
claims file.  In any event, the RO should 
associate with the claims file any 
additional records pertaining to VA 
treatment or evaluation for the 
disabilities at issue.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and her representative 
and request them to submit the 
outstanding evidence.

3.  The veteran should be afforded VA 
examination by the appropriate physician 
or physicians to determine the nature and 
severity of service-connected lumbosacral 
strain with coccyodynia.  The claims 
folder, including all information 
received pursuant to the above requests, 
must be made available for review in 
connection with the examination.  

The examiner(s) should report all 
orthopedic and neurologic signs and 
symptoms attributable to service-
connected lumbosacral strain with 
coccyodynia.  Any indicated studies, 
including an X-ray study and range of 
motion testing in degrees, should be 
performed.  

The examiner(s) should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.

The examiner(s) should specifically 
address whether there is localized 
tenderness, muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side or other abnormality of 
spinal contour; positive Goldthwaite's 
sign; abnormal mobility on forced motion, 
and/or guarding.  If guarding or muscle 
spasm is found, the examiner should 
indicate whether it is sufficiently 
severe to result in an abnormal gait. 

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described, and, to the extent 
possible, assessed in terms of additional 
degrees of limitation of motion.  The 
examiner(s) should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), again, 
expressed in terms of additional degrees 
of limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the examiner(s) should so 
state.  

If the lumbosacral spine is ankylosed, 
the examiner(s) should identify the angle 
of ankylosis, provide an opinion as to 
whether it is at a favorable or 
unfavorable angle, and indicate whether 
it results in difficulty walking because 
of a limited line of vision, restricted 
opening of the mouth and chewing, 
breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or dislocation, 
or neurologic symptoms due to nerve root 
stretching.  

The examiner(s) should specifically 
identify whether there has been either 
partial or complete removal of the 
coccyx, or, if the coccyx is intact.

The examiner(s) should also identify 
whether there is any evidence of 
neuropathy due to the service-connected 
disability, to include reflex changes, 
characteristic pain, and muscle spasm.  
Any functional impairment of the lower 
extremities due to the disc disease 
should be identified, and the examiner 
should assess the frequency and duration 
of any episodes of intervertebral disc 
syndrome, and in particular should assess 
the frequency and duration of any 
episodes of acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on her ability to work.  

The examiner(s) should provide the 
complete rationale for all conclusions 
reached.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of her service-
connected synovitis with ligamentous 
instability of the right ankle.  The 
claims folder, including all information 
received pursuant to the above requests, 
must be made available for review in 
connection with the examination.  

Any indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  

The examiner should set out active and 
passive ranges of right ankle motion, to 
include identifying the absence of 
movement due to ankylosis.  With respect 
to any noted motion limitation, the 
examiner should indicate if there is any 
additional functional loss due to pain, 
pain on movement, weakened movement, 
excess fatigability or incoordination on 
movement, and whether the pain 
significantly limits functional ability 
during flare-ups or when the right ankle 
is used repeatedly over time.  The 
functional loss should be expressed in 
terms of additional range of motion loss, 
if possible.  The examiner should provide 
the complete rationale for all 
conclusions reached.  

5.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
rating issues on appeal.  The RO should 
evaluate the veteran's lumbosacral strain 
claim under both the old and the current 
VA regulations for rating spine 
disabilities.  If the benefits sought are 
not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be furnished to the 
veteran and her representative, which 
includes a recitation of all potentially 
relevant laws and regulations.  The 
veteran and her representative should be 
afforded an opportunity to respond to the 
supplemental statement of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  The 
purposes of this remand are to further develop the record and 
to accord the veteran due process of law.   By this action, 
the Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

